Title: To George Washington from Major General John Armstrong, 5 February 1778
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] 5th Feby 1778

My unacquaintance at coming to this place, with the Complexion of Congress & exertions of that body for the approaching Campaign has prevented me the pleasure of writing you sooner; and the little I yet know far short as it must be of your better intelligence, can only serve as a farther expression of that line of duty I have long determined to pursue.
My apprehensions are Still painful with respect to the Strength of your Army, the true means of augmenting it, & the dangers of delay, as well in regard to Congress as the primomobile, as to the inactivity of the several States—If the conjecture is just what must occasion the defect—the want of an early attention to Capital points, a degree of lethargy, or delusion? I have not used this last phrase from any disrespect, not doubting their Political Virtue, but from hearing even lately that particular members of Congress have Said their Army was large enough, making mention of numbers nearly the double of what I have ever known to be the fact & qouting your returns as their Authority. Troops unfit for Service or necessarily dispersed are little better than paper Soldiers & distinct from the effective body necessary in the field. The Quotas of the respective States whatever that may be, ought to be filled up by drafts from the militia perhaps for one year only—but the States too, are infected with some incidental or political disease, not to be rem[ed]ied by a formal resolve & recommendation almost forgotten. An habitual dependance on Militia, is in our Circumstances an improper mean as well in the political as the martial point of view—States remote from the Scene of action cannot well or at least will not contribute an equal proportion with other States who from their proximity must be greater Sufferers & inevitably sustain a more complicated loss—Pennsylvania ought now most ardently to wish the Strength of the Continental Army & Sparing of her Militia; two Armies the One living & the Other preying upon her vitals—Her tilage, and manufactures greatly Obstructed, Her Navigation entirely precluded, whilst

devastation not only threatens her Northwestern frontiers but has actually made it’s progress—Soon therefore without some particular interpossition of Providence must this State be exhausted & famine Succeed or become a contemporary of the Sword.
The principal Objects of the Canada Expedition I can not pretend fully to know, but confess I have no great opinion of making experiments, when One thing is needful on the essential business plain, the great Objects of both Armies being now drawn into narrow bounds and the principal work of both so plainly marked out, that he who runs may read. A descent upon Canada must divide our Strength, but will not in my Opinion that of General Howe, and if even Successful the effects wou’d appear to be but Shortlived unless they shou’d be followed up & maintained in a way at present not easy to conceive, nor can the early publication of this enterprize favour the designe—however, out of the eater sometimes cometh meat. There is also somewhat said of a different Expedition or rather a body of Observation to be form’d in Connecticut near the Sound distinct as I apprehend from that at Peeks-Kill, to be Commanded by an Officer of high rank in yr Army & now with you—On this permit me only to Say, that shou’d such a measure be found necessary, the appointment of the Officer to Command wou’d most naturally come from you—Stratagem and device are good things when well judged, but the doctrine of so much distribution & so little contribution is not easily digested—had the Efforts of Congress & the Several States been vigorously exerted for Some time past in filling up their Regiments, Such measures had been more consistant.
On Suppossition that the number of Continental Regiments shou’d be Lessened, what is to be done with the Extra-Officers, disbanding at this time being very disagreeable—If a proposal of keeping them in full pay up to their respective ranks for the ensuing Campaign were cordially made them, on condition of their forming themselves into a body of Volunteers with some pleasing Name, to act as light troops or any way you shall think proper: this if their numbers are worth attending to is the best mode of conciliating that I can think of, as well as to derive the greatest good that may be expected from them.
I intend in a few days to go Over to York where I shou’d be glad to See Genl Reed but Scarcely expect him So Soon, and from thence may probably write you next. Genl Potters discipline when in Chester County perhaps in some instances Carried too high, and a principal part of it rather unfortunate in point of time, just as the men were discharged, has made a disagreeable clamour, this with a few other incidents, and a crude reflexion thrown out by some Gentn from Camp in a well wrote but imprudent letter, has given more disgust to the Militia West of the Sasquehanah than I knew any thing of until I got to the River—but time & farther experience will I hope wear of the prejudice as the

offended and their friends are chiefly Whigs. I have the honr to be Yr Excellencys Most Obedt humbl. Servant

John Armstrong


P:S: Suppose Such Officers as may be reduced were kept on half pay with a promise of Supplying the vacancies that may happen—but such a promise if general, I see wou’d be attended with inconvenience—perhaps some of them attentive to business might be agreeably employed in Some office in the Staff &c.


J.A.
